Title: Pennsylvania Assembly Committee: Report on Expenses for Indian Affairs, 22 August 1751
From: Pennsylvania Assembly Committee
To: 


[August 22, 1751]
In Pursuance of the Order of the House, we have examined the Journals of the Proceedings of the Assemblies of this Province, on what relates to the Charges of Treaties and other Affairs with the Indians, by which we find,
That the Expences on these Occasions were very inconsiderable, till the Year 1722, there being a Provision made by Law to limit them to £50 per Annum; and when Accounts were exhibited to the House of a larger Charge on these Occasions, great Caution was used in allowing them.
In the Year 1722, a general Treaty was held at Albany with the Indians of the Six Nations, by the Governors of New-York and Virginia, at which Sir William Keith, then Governor of this Province, with several of his Council, was desired by the Assembly to attend (in order to satisfy the Indians of the Care and Justice of this Government, to punish some Persons, by whom one of them had been lately killed) and the Assembly agreed to advance £230 to defray the Governor’s Expences, and the Cost of Presents made to the Indians on that Occasion.
From that Time till the Year 1727, there does not appear to have been any Expences on these Affairs paid by the Publick, but in that Year an Account amounting to about £70 being exhibited, the Assembly allowed one Half of it, and left the rest to be paid by the Proprietary.

In the Year 1728, some unusual Apprehensions of Danger from the Indians appeared, and the Province being at that Time under great Difficulties in other Respects (from some Party Disputes then subsisting) the Assembly requested Governor Gordon to hold a Treaty with the Indians, and promised to pay the Expences of it: And this is the first Instance we find of a general Engagement made by any Assembly of this Kind; and we apprehend, the Circumstances of the Proprietary Family at that Time, induced the Representatives of the People freely to contribute more of the Publick Money than usual, to answer the pressing Exigencies of that Occasion.
After which, the first Article of Expence is in 1733, the Year after the Arrival of our Proprietary Thomas Penn, in this Province, at which Time the People paid the Expence of a Treaty with the Indians, being desirous of demonstrating their Respect to the Proprietary Family, and of preserving the Memory of our first worthy Proprietary in the Minds of the Indians, with that Reverence and Respect they have ever professed for him.
And the same Considerations, we believe, induced the Assembly, on the Arrival of our Proprietary John Penn, to defray the Expence of a Treaty with some Indians, who came down to pay him a Visit.
These, we apprehend, were the Reasons, by which the People were first induced to bear so large a Part of the Expences on Indian Affairs; yet constantly there appear Proofs of the People considering these Contributions as their free Gift: And in several instances we find they refused to pay more than Half of the Charge on these Occasions, leaving the rest to be paid by the Proprietary.
After the Commencement of the late War, the Assembly thought it proper to demonstrate, that they were not induced by mercenary Motives, to refuse joining in the making any Military Preparations, and therefore contributed towards cultivating our Friendship with the Indians, and on several other Occasions, more largely, than before that Time had ever been done by their Predecessors.
But the Danger of introducing Precedents of this Kind seems to us very manifest in this Instance; their Liberality in granting these large Supplies being now interpreted to authorize the fixing the whole Charge of Indian Affairs on the Publick. And as the generous Allowances lately made (amounting within four Years past, to near £5000) have had the desired good Effect, of confirming our Alliances with the Indians, the present Opportunity seems to us very proper to enter into the Consideration of the Proportion the People should pay of such Charges as may hereafter arise on the like Occasions; which is nevertheless submitted to the House.



Israel Pemberton, junior,
Thomas Cummings,


John Smith,
Calvin Cooper,


Benjamin Franklin,
Harmanus Alrichs.


Mahlon Kirkbride,




Account of Expences on Indian Affairs paid out of the Provincial Stock by the Treasurer and Trustees of the Loan-Office, viz.


Anno
  1733
£ 446
0
8½


  
  1734
13
1
  11  


  
  1735
143
3
  7  


  
  1736
59
1
  5  


  
  1737
359
17
6½


  
  1739
230
12
  11  


  
  1740
376
13
7¼


  
  1742
592
10
7¾


  
  1743
518
0
  9  


  
  1744
303
10
9½


  
  1745
319
13
  0  


  
  1746
428
10
  4  


  
  1748
1,158
8
  0  


  
  1749
908
3
  10  


  
  1750
1,249
5
  7  


  
1751 (besides several Accounts not yet adjusted)
1,259
5
  11  



  
£ 8,366
0
6½



